Citation Nr: 0315826
Decision Date: 07/14/03	Archive Date: 10/02/03

DOCKET NO. 02-03 013               DATE JUL 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to an increased rating for paranoid schizophrenia,
currently rated as 50 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Robert C. Schamberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to June 1974.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from an April 2001 rating decision of the New Orleans,
Louisiana, Department of Veterans Affairs (VA) Regional Office
(RO).

The Board notes that the veteran's March 13, 2003 statement raises
the issue of a claim for a total rating based on individual
unemployability. This issue is referred to the RO for appropriate
action.

REMAND

As an initial matter, the Board notes that there has been a
significant change in the law during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5100 et seq.
(West 2002); see 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a) (2002).
This law eliminated the concept of a well-grounded claim, redefined
the obligations of VA with respect to the duty to assist, and
imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West 2002); 38 C.F.R. 3.159(b) (2002); see
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both
the statute, 38 U.S.C. 5103(a), and the regulation, 38 C.F.R.
3.159, clearly require the Secretary to notify a claimant which
evidence, if any, will be obtained by the claimant and which
evidence, if any, will be retrieved by the Secretary). Second, VA
has a duty to assist the veteran in obtaining evidence necessary to
substantiate the claim. 38 U.S.C.A. 5103A (West 2002); 38 C.F.R.
3.159(c) (2002).

In March 2003, the Board informed the veteran that it was
undertaking additional development of the issue of entitlement to
an increased evaluation for paranoid schizophrenia. Specifically,
additional VA medical records were requested and obtained.

2 -

Since undertaking the additional development, the United States
Court of Appeals for the Federal Circuit (Federal Circuit)
invalidated 38 C.F.R. 19.9(a)(2) (which allowed the Board to
undertake the action necessary for a proper appellate decision)
because, in conjunction with the amended rule codified at 38 C.F.R.
20.1304, it allowed the Board to consider additional evidence
without having to remand the case to the agency of original
jurisdiction for initial consideration and without having to obtain
the appellant's waiver. The Federal Circuit also invalidated 38
C.F.R. 19.9(a)(2)(ii) (which allowed the Board to provide the
notice required by 38 U.S.C. 5103(a) and 3.159(b)(1) and provided
the claimant not less than 30 days to respond to the notice),
because it is contrary to 38 U.S.C. 5103(b), which provides the
claimant one year to submit evidence. See Disabled American
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316,
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

Consequently, the Board no longer has the authority to decide
claims based on the new evidence that it develops or obtains
without obtaining a waiver from the appellant of his or her right
to have the new evidence initially considered by the RO. No such
waiver is of record in this case. The result is that the RO must
review the evidence developed by the Board and adjudicate the claim
considering the newly obtained evidence, as well as evidence
previously of record.

Additionally, the veteran has recently stated that he was
hospitalized for his schizophrenia at the VA Medical Center in
Shreveport, Louisiana in March 2003. Decisions of the Board must be
based on all of the evidence that is known to be available. 38
U.S.C.A. 5103(A) (West 2002). The duty to assist particularly
applies to relevant evidence known to be in the possession of the
Federal Government, such as VA records. Murphy v. Derwinski, 1 Vet.
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994). Therefore,
the RO should obtain copies of all medical records from the VA
Medical Center in Shreveport.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by

- 3 -


the VCAA are fully complied with and satisfied. See 38 U.S.C.A.
5102, 5103 and 5103A (West 2002); 38 C.F.R. 3.159 (2002).
Particularly, the RO must notify the veteran of the applicable
provisions of the VCAA, including what evidence is needed to
support his claim, what evidence VA will develop, and what evidence
the veteran must furnish.

2. The RO should obtain the veteran's medical records from the VA
Medical Center in Shreveport, Louisiana. The RO should obtain all
notes, discharge summaries, examination reports, consults, and
problem list from January 2003 to the present.

3. Thereafter, the RO should readjudicate the veteran's claim of
entitlement to an increased rating for paranoid schizophrenia (the
medical records obtained by the Board from the VA Medical Center in
Shreveport should be considered as well as evidence previously of
record). If the benefit sought on appeal remains denied, the
veteran and his representative should be provided a supplemental
statement of the case (SSOC) and provided an appropriate period of
time for response. Thereafter, the case should be returned to the
Board.

The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action until notified. The appellant
has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

4 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

5 -




